           Case 1:14-mc-00424-P1 Document 158 Filed 08/16/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IN RE APPLICATION OF
HORNBEAM CORPORATION                                         Civ. No. 14 Misc. 424 (VSB)

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782
_____________________________________

         REPLY IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
                         HORNBEAM CORPORATION

         Counsel for Applicant Hornbeam Corporation (“Hornbeam” or “Applicant”) respectfully

submits this Reply in Support of its Motion to Withdraw as Counsel for Hornbeam Corporation.

(ECF 155).

   I.       INTRODUCTION

         Counsel filed a Motion to Withdraw in accordance with Rule 1.4 of the Local Rules of

the United States District Court for the Southern and Eastern Districts of New York dated July

26, 2019. (ECF 155). As explained in the motion, “the issue of Counsel’s withdrawal ha[d] been

the subject of discussion between Counsel and Applicant for many months.” Id. “Counsel

informed Applicant orally and in writing on multiple occasions that Counsel would seek to

withdraw for professional considerations if certain conditions critical to Counsel’s continued

representation of Applicant were not met, and Applicant [did] not meet those conditions.” Id.

         Intervenor Panikos Symeou (“Intervenor”) filed an Opposition to Motion to Withdraw by

Hornbeam’s Counsel on August 9, 2019. (ECF 156).

   II.      ARGUMENT

         In its Opposition, Intervenor claims that Counsel should be not be permitted to withdraw

from this case due to: (1) an “apparent serious violation” of the Second Amended Protective
         Case 1:14-mc-00424-P1 Document 158 Filed 08/16/19 Page 2 of 6



Order (“SAPO”) (ECF 106); (2) the fact that Hornbeam cannot proceed pro se; and (3) the lack

of a satisfactory showing for withdrawal. (Opp. 1-3). Intervenor’s Opposition is baseless, relies

upon mere assumptions and speculations, and is nothing more than an exaggerated attempt to

prevent Counsel from withdrawing. While the purported reasons for Intervenor’s opposition

have existed throughout much of this case, the Intervenor raised no objection and did not file an

opposition to previous counsel’s Unopposed Motion to Withdraw as Counsel. (ECF 147).

Additionally, Counsel has only filed notices of appearance (ECFs 143, 144, 145), Pro Hac Vice

Motions (ECFs 146, 150, 151), and a Motion to Withdraw as Counsel (ECF 155) in this case;

nothing more. Yet, the Intervenor has taken an accusatory and combative approach in its

Opposition seeking to prevent Counsel from leaving the case.

       For the reasons described below, Intervenor’s arguments are completely without merit

and Counsel respectfully requests that the Court grant its Motion to Withdraw.

       a. Counsel’s Withdraw Will Not Prejudice Intervenor or Disrupt the Proceeding.

       The alleged prejudice and disruption that the Intervenor claims would result from

Counsel’s withdrawal in this case is baseless. Intervenor claims that permitting Counsel to

withdraw from this case would result in “no meaningful way to determine who has received the

highly confidential Responsive Materials and to enforce their destruction.” (Opp. at 7).

       First and foremost, the allegations and insinuations that Counsel violated the protective

order are groundless and offensive. Counsel has not revealed any discovery to any unauthorized

person and, additionally, there is a procedure that all counsel must follow if any counsel did wish

to make a disclosure. Pursuant to the SAPO, any counsel of record who desires to disclose

Responsive Materials to a nonauthorized person must cause such nonauthorized person to

complete and sign a Certification. (ECF 106 ¶ 6(a)). “Certifications will be produced to and



                                                 2
          Case 1:14-mc-00424-P1 Document 158 Filed 08/16/19 Page 3 of 6



kept on file by the Court, and the non-disclosing Party may make an application to have the

Certifications produced for good cause.” Id. at ¶ 6(f). The docket does not reveal any

Certifications on file with the Court.

       And second, Counsel understands that substitute counsel will be making an appearance in

this matter shortly. Since Counsel did not disclose any information to third parties, new counsel

will not “lack knowledge as to who received Responsive Materials[.]” (Opp. at 7). Therefore,

this argument is without merit.

       b. Counsel’s Withdraw Would Not Result in the Dismissal of the Action.

       Intervenor claims that permitting Counsel to withdraw would leave Intervenor “with no

recourse to enforce Hornbeams violations of the SAPO, which is precisely the result that

Hornbeam desires.” (Opp. at 8) (emphasis added). While this type of unfounded and accusatory

statement has no place in the Opposition, its inclusion nonetheless serves no basis as an

argument against permitting Counsel’s withdrawal. Counsel understands that substitute counsel

will be making an appearance in this matter shortly, and additionally, there is other counsel

representing Hornbeam whom Intervenor may choose to resolve any issues with. Based on the

substitute and additional counsel either having appeared in this case or planning to appear

shortly, Intervenor’s concerns over Hornbeam appearing pro se should be resolved.

       c. Counsel Provided Satisfactory Reason for Withdrawal.

       Intervenor claims that Counsel has not provided satisfactory reasons for Counsel’s

request to withdraw, and additionally that Counsel has not suggested that continuing

representation would result in harm to Counsel. (Opp. at 9-10). Intervenor made no mention of

unsatisfactory reasons for withdrawal in previous motions to withdrawal filed in this case. (see

ECF 147).



                                                 3
             Case 1:14-mc-00424-P1 Document 158 Filed 08/16/19 Page 4 of 6



           Counsel represented to the Court that the topic of withdraw had been discussed with

Hornbeam both orally and in writing. (ECF 155 at 1). Counsel also represented to the Court that

Hornbeam had been informed that Counsel would seek to withdraw if “certain conditions critical

to Counsel’s continues representation of [Hornbeam] were not met.” Id. These conditions were

not met, and Counsel sought withdraw for professional considerations. Id. Counsel believes that

these reasons are satisfactory enough to permit withdrawal.1

           Counsel is not required to divulge confidential client information or communications

between Counsel and client in order to withdraw. Intervenor’s argument against withdrawal is

disingenuous and is simply another baseless claim seeking to prevent Counsel from leaving the

case. See also N.Y. State Bar Ass’n Comm. on Prof’l Ethics, Advisory Op. 1057 (2015), 2015

WL 4592234, at *3 (“the Rules anticipate that the court usually will not demand the disclosure of

confidential information if the lawyer advises the court that ‘professional considerations’ require

withdrawal.”).

    III.      CONCLUSION

           For these reasons, the Court should grant Counsel’s Motion to Withdraw and deny

Intervenor’s request for a hearing.




1
  Due to, among other things, the attorney-client privilege and lawyer-client confidentiality obligations, Counsel is
unable to discuss in this filing more specific details regarding “certain conditions critical to Counsel’s
representation.” However, Counsel reserves the right and is willing to provide the Court with documentation in a
separate filing that protects privilege and confidentiality. See generally In re Gonzalez, 773 A.2d 1026 (D.C. 2001)
(sanctioning lawyer for revealing too much in a public filing seeking to withdraw from a representation); American
Bar Association Standing Committee on Ethics and Professional Responsibility Formal Opinion 476 (Dec. 19, 2016)
(discussing confidentiality obligations when seeking to withdraw).

                                                         4
        Case 1:14-mc-00424-P1 Document 158 Filed 08/16/19 Page 5 of 6



Date: August 16, 2019                     MURPHY & MCGONIGLE, P.C.



                                   By: /s/ Carol Elder Bruce


                                   Carol Elder Bruce [admitted pro hac vice]
                                   cbruce@mmlawus.com
                                   1001 G Street, N.W. Seventh Floor
                                   Washington, DC 20001
                                   Telephone: (202) 220-1924

                                   Counsel for Hornbeam Corporation
         Case 1:14-mc-00424-P1 Document 158 Filed 08/16/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 16, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record via transmission of Notices of Electronic Filing

generated by CM/ECF.



                                             By: /s/_Carol Elder Bruce_____________




                                                6
